Exhibit 10.1

 

 

 

FIFTH AMENDMENT TO CREDIT AGREEMENT AND LENDER JOINDER AGREEMENT

 

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND LENDER JOINDER AGREEMENT (this
“Fifth Amendment”) is dated and effective as of November 7, 2014 (the “Fifth
Amendment Effective Date”) by and among KEYBANK NATIONAL ASSOCIATION
(“Incremental Lender”), FIFTH THIRD BANK (“Fifth Third”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as Lenders, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for Lenders, PATRICK INDUSTRIES, INC., as
Borrower, and ADORN HOLDINGS, INC., as Guarantor.

 

Recitals

 

A.     Borrower, Administrative Agent, Wells Fargo, as Lender, and Fifth Third,
as Lender (Wells Fargo and Fifth Third sometimes being referred to herein as
“Existing Lenders”), entered into that certain Credit Agreement dated October
24, 2012 (as amended by that certain First Amendment to Credit Agreement dated
November 16, 2012, that certain Second Amendment to Credit Agreement dated June
28, 2013, that certain Third Amendment to Credit Agreement dated November 30,
2013, and that certain Fourth Amendment to Credit Agreement dated June 26, 2014,
the “Credit Agreement”).

 

B.     Borrower has requested that Lenders and Administrative Agent amend and
modify the Credit Agreement to include Incremental Lender as an additional
Revolving Credit Lender thereunder, increase the aggregate amount of the
Revolving Credit Commitments by Forty Million Dollars ($40,000,000) to One
Hundred Sixty Five Million Dollars ($165,000,000), and allow for certain
acquisitions by Borrower, among other things.

 

C.     Incremental Lender has agreed to become a “Lender” under the Credit
Agreement and has agreed that its Revolving Credit Commitment shall initially be
Forty Million Dollars ($40,000,000).

 

D.     Subject to the terms and conditions stated in this Fifth Amendment, the
parties are willing to modify and amend the Credit Agreement, as provided in
this Fifth Amendment.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder,
Lenders, Administrative Agent, Borrower and Guarantor agree as follows:

 

1.     Definitions. Except as otherwise expressly stated in this Fifth
Amendment, all terms used in the Recitals and in this Fifth Amendment that are
defined in the Credit Agreement, and that are not otherwise defined herein,
shall have the same meanings in this Fifth Amendment as are ascribed to them in
the Credit Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Joinder of Incremental Lender.

 

(i)     Pursuant to Section 5.13 of the Credit Agreement, Incremental Lender
hereby agrees, effective as of the Fifth Amendment Effective Date, to provide a
Revolving Credit Commitment under the Credit Agreement in the amount set forth
on Exhibit A attached hereto, such Revolving Credit Commitment being an
“Incremental Revolving Credit Commitment” as described in the Credit Agreement.

 

(ii)     Incremental Lender shall be deemed to have purchased, without recourse,
a risk participation from (a) the Existing Lenders in all Revolving Credit Loans
issued or existing under the Credit Agreement and the obligations arising
thereunder in an amount equal to its Revolving Credit Commitment Percentage, and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Existing Lenders and discharge
when due, an amount equal to its Revolving Credit Commitment Percentage of the
obligations arising under such Revolving Credit Loans pursuant to Section
5.13(a)(E)(2) of the Credit Agreement, (b) the Issuing Lender in all Letters of
Credit issued or existing under the Credit Agreement and the obligations arising
thereunder in an amount equal to its Revolving Credit Commitment Percentage, and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the Issuing Lender and discharge when
due, an amount equal to its Revolving Credit Commitment Percentage of the
obligations arising under such Letters of Credit pursuant to Sections 3.4 and
5.13(a)(E)(2) of the Credit Agreement, and (c) the Swingline Lender in all
Swingline Loans issued or existing under the Credit Agreement and the
obligations arising thereunder in an amount equal to its Revolving Credit
Commitment Percentage, and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
Swingline Lender and discharge when due, an amount equal to its Revolving Credit
Commitment Percentage of the obligations arising under such Swingline Loans
pursuant to Sections 2.2(b) and 5.13(a)(E)(2) of the Credit Agreement.

 

(iii)     Incremental Lender represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this Fifth
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement.

 

(iv)     Incremental Lender confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 8.1 thereof and such other Borrower Materials, documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Fifth Amendment and the Credit Agreement.

 

(v)     Incremental Lender agrees that it will, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(vi)     Pursuant to Article XI of the Credit Agreement, Incremental Lender
appoints and authorizes Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto.

 

(vii)     Incremental Lender agrees that, as of the date hereof, it shall (a) be
a party to the Credit Agreement and the other Loan Documents, (b) be a “Lender”
for all purposes of the Credit Agreement and the other Loan Documents, (c)
perform all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a “Lender” under the Credit Agreement,
including its obligations under Section 5.7 thereof and (d) shall have the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents.

 

(viii)     Borrower agrees that, as of the date hereof, Incremental Lender shall
(a) be a party to the Credit Agreement and the other Loan Documents, (b) be a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and (c) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.

 

(ix)     The applicable address, facsimile number and electronic mail address of
Incremental Lender for purposes of Section 12.1 of the Credit Agreement are as
set forth in Exhibit A.

 

(x)     Following the effectiveness of the increase in the Commitments, Exhibit
A attached hereto shall reflect the total Revolving Credit Commitments for each
respective Lender and such Lender’s Revolving Credit Commitment Percentage.

 

(xi)     This Section 2 constitutes and is one of the “Lender Joinder
Agreements” contemplated by the Credit Agreement and the Fifth Amendment
Effective Date shall be the applicable “Increased Amount Date” thereunder.

 

3.     Amendments to Credit Agreement. The following amendments are made to the
Credit Agreement, effective as of the Fifth Amendment Effective Date:

 

(i)     Additional Definitions. The following definitions shall be added to
Section 1.1 of the Credit Agreement:

 

““Project Dancer Acquisition” shall mean Borrower’s acquisition of certain real
estate (the “Project Dancer Real Estate”) and other assets of the limited
liability company identified to the Lenders as “Project Dancer” on terms
generally set forth in the letter of intent dated September 24, 2014.”

 

(ii)     Amended Definitions. The following definitions in Section 1.1 of the
Credit Agreement are amended, and as so amended, restated in their entirety as
follows:

 

““Required Lenders” means, at any date, any combination of Lenders holding more
than 50% of the aggregate amount of the Revolving Credit Commitment or, if the
Revolving Credit Commitment has been terminated, any combination of Lenders
holding more than 50% of the aggregate Extensions of Credit; provided, however,
that the Revolving Credit Commitment of, and the portion of the Extensions of
Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; and
provided further that if there is more than one Lender who is not a Defaulting
Lender, the number of “Required Lenders” shall never be less than two (2).

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than 50% of the aggregate Extensions of Credit under the Revolving Credit
Facility; provided, however, that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders; and
provided further that if there is more than one Revolving Credit Lender who is
not a Defaulting Lender, the number of “Required Revolving Credit Lenders” shall
never be less than two (2).”

 

(iii)     Amended Definition of Permitted Acquisition. The definition of
“Permitted Acquisition” contained in Section 1.1 of the Credit Agreement is
amended as follows:

 

(a)     Subsection (i) of the definition of “Permitted Acquisition” is amended,
and as so amended, restated in its entirety as follows:

 

“(i)     the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if the Permitted Acquisition Consideration for any such acquisition
(or series of related acquisitions), together with the Permitted Acquisition
Consideration for all other acquisitions consummated during the same fiscal year
period exceeds $35,000,000 for the Fiscal Year 2014, $27,500,000 for the Fiscal
Year 2015, and $25,000,000 for each year thereafter;”

 

(b)     The final paragraph of the definition of “Permitted Acquisition” is
amended, and as so amended, restated in its entirety as follows:

 

“Notwithstanding the foregoing, the Permitted Acquisition Consideration for the
Foremost Fabricators Acquisition, the Precision Painting Acquisition, and the
Project Dancer Acquisition shall be excluded from calculation of the Permitted
Acquisition Consideration for Fiscal Year 2014.”

 

(iv)     Amended Definition of Revolving Credit Commitment. The last sentence of
the definition of “Revolving Credit Commitment” set forth in Section 1.1 of the
Credit Agreement is amended and restated to read as follows:

 

 

 
4

--------------------------------------------------------------------------------

 

 

“The aggregate Revolving Credit Commitment of all the Revolving Credit Lenders
shall be $165,000,000.”

 

(v)     Amendment to Section 5.13(a). Clause (1) of the proviso to Section
5.13(a) of the Credit Agreement is amended and restated to read as follows:

 

“(1) the total aggregate amount for all such Incremental Revolving Credit
Commitments shall not (as of the date of incurrence thereof) exceed $20,000,000
(exclusive of the Incremental Revolving Credit Commitment provided and incurred
on the Fifth Amendment Effective Date)”

 

(vi)     Amendment to Section 12.2. The phrase “Guaranty Agreement” contained in
subsection (i) of Section 12.2 of the Credit Agreement is removed and replaced
with the phrase “Subsidiary Guaranty Agreement”.

 

(vii)     Amendment to Schedule 7.18. Upon closing of the Project Dancer
Acquisition, Schedule 7.18 to the Credit Agreement will automatically be amended
to include the Project Dancer Real Estate.

 

(viii)     Amendment to Exhibit A-2. Exhibit A-2 to the Credit Agreement is
amended, and as so amended, restated in its entirety in the form of Exhibit B
attached hereto.

 

4.     Project Dancer Real Estate. Borrower acknowledges that the Project Dancer
Real Estate will not constitute Eligible Real Property unless and until all
applicable requirements of the Credit Agreement are satisfied (including without
limitation Section 8.14(c) and the definition of Eligible Real Property set
forth in Section 1.1).

 

5.     Representations of Borrower.  Borrower represents and warrants to Lenders
and Administrative Agent as follows:

 

(a)  The execution, delivery and performance of this Fifth Amendment and all
agreements and documents delivered pursuant hereto by Borrower have been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Borrower, or its articles of incorporation or
bylaws, as applicable, or result in a breach of or constitute a default under
any material agreement, lease or instrument to which Borrower is a party or by
which Borrower or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Borrower of this
Fifth Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this Fifth Amendment and all agreements and documents delivered pursuant
hereto by Borrower are the legal, valid and binding obligations of Borrower, as
a signatory thereto, and enforceable against Borrower in accordance with the
terms thereof.

 

(b) After giving effect to the amendments contained in this Fifth Amendment, the
representations and warranties contained in Article VII of the Credit Agreement
are true and correct in all material respects on and as of the Fifth Amendment
Effective Date with the same force and effect as if made on and as of the Fifth
Amendment Effective Date, except that the representation in Section 7.15 of the
Credit Agreement shall be deemed to refer to the financial statements of
Borrower most recently delivered to Lenders and Administrative Agent prior to
the Fifth Amendment Effective Date. 

 

 

 
5

--------------------------------------------------------------------------------

 

 

(c) No Event of Default or, to the knowledge of Borrower, Default shall have
occurred and be continuing under the Credit Agreement as of the Fifth Amendment
Effective Date.

 

(d) No Default or Event of Default shall be caused by, and Borrower will be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 9.15 of the Credit Agreement both before and after giving effect to, (1)
the Incremental Revolving Credit Commitment contemplated herein, and (2) the
making of any Incremental Revolving Credit Increase pursuant hereto.

 

6.     Consent and Representations of Guarantor. Guarantor represents and
warrants to Lenders and Administrative Agent as follows:

 

(a)     Guarantor, by Guarantor’s execution of this Fifth Amendment, expressly
consents to the execution, delivery and performance by Borrower, Lenders and
Administrative Agent of this Fifth Amendment and all agreements, instruments and
documents delivered pursuant hereto, and agrees that neither the provisions of
this Fifth Amendment nor any action taken or not taken in accordance with the
terms of the this Fifth Amendment shall constitute a termination,
extinguishment, release, or discharge of any of its obligations under the
Guaranty, dated as of October 24, 2012, executed by Guarantor in favor of
Lenders and Administrative Agent (as the same has been and may hereafter be
amended and/or restated from time to time and at any time, the “Guaranty”),
guaranteeing to Lenders and Administrative Agent the payment of the Guaranteed
Obligations (as such term is defined in the Guaranty) when due or provide a
defense, set off, or counterclaim to it with respect to any Guarantor’s
obligations under the Guaranty or any other Loan Documents. Guarantor affirms to
Lenders and Administrative Agent that the Guaranty is in full force and effect,
is a valid and binding obligation of Guarantor and continues to secure and
support the Guaranteed Obligations.

 

(b)     The execution, delivery and performance of this Fifth Amendment and all
agreements and documents delivered pursuant hereto by Guarantor have been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Guarantor, or its articles of incorporation or
bylaws, as applicable, or result in a breach of or constitute a default under
any material agreement, lease or instrument to which Guarantor is a party or by
which Guarantor or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by Guarantor of
this Fifth Amendment and all agreements and documents delivered pursuant hereto;
and (iii) this Fifth Amendment and all agreements and documents delivered
pursuant hereto by Guarantor are the legal, valid and binding obligations of
Guarantor, as a signatory thereto, and enforceable against Guarantor in
accordance with the terms thereof.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     The request for and the grant of the confirmations, consents and waivers
given herein shall not establish a course of conduct or dealing among Lenders,
Administrative Agent and Guarantor and shall not impose any obligation on the
Lenders or Administrative Agent to consult with, notify or obtain the consent of
the Guarantor in the future if the financial accommodations provided to the
Borrower should be revised, amended or increased.

 

7.     Conditions.  The obligation of Lenders and Administrative Agent to
execute and to perform this Fifth Amendment shall be subject to full
satisfaction of the following conditions precedent on or before the Fifth
Amendment Effective Date:

 

(a)     There shall exist no Event of Default or, to the knowledge of Borrower,
Default.

 

(b)     All liens in favor of Lenders shall be in full force and effect with the
required priority.

 

(c)     This Fifth Amendment shall have been duly executed and delivered by
Borrower and Guarantor to Lenders and Administrative Agent.

 

(d)     The Revolving Credit Note, effective as of even date herewith, in favor
of Incremental Lender shall have been duly executed and delivered by Borrower to
Lenders and Administrative Agent.

 

(e)     The Amended and Restated Swingline Note, effective as of even date
herewith, in favor of Wells Fargo shall have been duly executed and delivered by
Borrower to Lenders and Administrative Agent.

 

(f)     Copies of such corporate documents or resolutions of Borrower or
Guarantor as Administrative Agent or Lenders may request evidencing necessary
corporate action by Borrower or Guarantor with respect to this Fifth Amendment
and all other agreements or documents delivered pursuant hereto as any Lender or
Administrative Agent may request.

 

8.     Fees. Borrower shall promptly pay all costs and expenses incurred by
Lenders and Administrative Agent in connection with the negotiation, preparation
and closing of this Fifth Amendment and the other documents and agreements
delivered pursuant hereto, including the reasonable and documented fees and
out-of-pocket expenses of Faegre Baker Daniels LLP, special counsel to
Administrative Agent.

 

9.     Waiver of Defenses and Claims. In consideration of the financial
accommodations provided to Borrower by Lenders as contemplated by this Fifth
Amendment, Borrower and Guarantor, jointly and severally, hereby waive, release,
and forever discharge Lenders and Administrative Agent from and against any and
all rights, claims or causes of actions of Borrower or Guarantor against Lenders
or Administrative Agent arising from any Lender’s or Administrative Agent’s
actions or inactions with respect to the Loan Documents or any security
interest, lien or collateral in connection therewith as well as any and all
rights of set off, defenses, claims, causes of action and any other bar to the
enforcement of the Loan Documents which exist as of the Fifth Amendment
Effective Date.

 

 

 
7

--------------------------------------------------------------------------------

 

 

10.     Binding on Successors and Assigns. All of the terms and provisions of
this Fifth Amendment shall be binding upon and inure to the benefit of the
parties hereto, their respective successors, assigns and legal representatives.

 

11.     Governing Law/Entire Agreement/Survival/Miscellaneous. This Fifth
Amendment is a contract made under, and shall be governed by and construed in
accordance with, the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such state and without giving effect to the
choice or conflicts of laws principles of any other jurisdiction. This Fifth
Amendment constitutes and expresses the entire understanding between the parties
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings, commitments, inducements or conditions, whether expressed or
implied, oral or written. All covenants, agreements, undertakings,
representations and warranties made in this Fifth Amendment shall survive the
execution and delivery of this Fifth Amendment, and shall not be affected by any
investigation made by any person. The Credit Agreement, as amended hereby,
remains in full force and effect in accordance with its terms and provisions.

 

12.     Amendment of Other Loan Documents. All references to the Credit
Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Fifth Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. The other Loan Documents are hereby modified and amended to the
extent necessary to conform them to, or to cause them to accurately reflect, the
terms of the Credit Agreement, as modified by this Fifth Amendment. Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
Fifth Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.

 

13.     Further Assurances. The parties shall duly execute and deliver, or cause
to be executed and delivered, such further instruments and perform or cause to
be performed such further acts as may be necessary or proper in the reasonable
opinion of any other party to carry out the provisions and purposes of this
Fifth Amendment.

 

14.     Counterparts. This Fifth Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. In the event any party
executes and delivers this Fifth Amendment via facsimile or e-mail, such party
hereby agrees that for the purposes of enforcement and all applicable statutes,
laws and rules, including, without limitation, the Uniform Commercial Code,
rules of evidence and statutes of fraud: (i) the facsimile or e-mail signature
of such party shall constitute a binding signature of such party as a symbol and
mark executed and adopted by such party with a present intention to authenticate
this Fifth Amendment; (ii) the facsimile or e-mail of this Fifth Amendment shall
constitute a writing signed by such party; and (iii) the facsimile or e-mail of
this Fifth Amendment shall constitute an original of and best evidence of this
Fifth Amendment.

 

[Signatures on following page]

 

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their respective authorized signatories.

 

 

 

 

PATRICK INDUSTRIES, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy L. Nemeth

 

 

 

Andy L. Nemeth, Executive Vice President -

 

 

 

Finance, Chief Financial Officer, Secretary and

Treasurer

 

 

 

 

 

ADORN HOLDINGS, INC., as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy L. Nemeth

 

 

 

Andy L. Nemeth, Secretary and Treasurer

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

  as Administrative Agent and a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ David W. O’Neal

 

 

 

David W. O’Neal, Senior Vice President

 

 

 

 

 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Ellis

 

 

 

Craig Ellis, Vice President

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as

Incremental Lender and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey R. Henry

 

 

Printed:

Geoffrey R. Henry

 

 

Title:

Vice President

 

 

 

 

Signature Page to Fifth Amendment to Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

COMMITMENTS AND ADDRESSES

 

Name

Commitment

Amounts

Notice Address

 

Wells Fargo Bank, National Association, as Administrative Agent

N/A

Wells Fargo Bank, National Association

MAC N2774-160

300 N. Meridian St., Suite 1600

Indianapolis, IN 46204

Attention: David O’Neal

Facsimile: (317) 977-1118

E-mail: david.w.oneal@wellsfargo.com

 

Wells Fargo Bank, National Association, as a Lender

Revolving Credit Commitment: $85,000,000

 

Revolving Credit Commitment Percentage:

51.52%

Wells Fargo Bank, National Association

MAC N2774-160

300 N. Meridian St., Suite 1600

Indianapolis, IN 46204

Attention: David O’Neal

Facsimile: (317) 977-1118

E-mail: david.w.oneal@wellsfargo.com

 

Fifth Third Bank, as a Lender

Revolving Credit Commitment: $40,000,000

 

Revolving Credit Commitment Percentage:

24.24%

See address set forth on the Register (as such term is defined in the Credit
Agreement)

 

KeyBank National Association, as a Lender

Revolving Credit Commitment: $40,000,000

 

Revolving Credit Commitment Percentage:

24.24%

KeyBank National Association

101 S. Main Street

Elkhart, IN 46516

Attention: Geoffrey R. Henry

Facsimile: (574) 295-2703

E-mail: geoffrey_henry@keybank.com

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

 

EXHIBIT A-2

TO

CREDIT AGREEMENT

Form of Swingline Note

 

SWINGLINE NOTE

 

$__________________     

 Indianapolis, Indiana

 

________________

 

FOR VALUE RECEIVED, PATRICK INDUSTRIES, INC., an Indiana corporation (the
“Borrower”), hereby promises to pay to the order of
_________________________(the “Lender”), the principal sum of
______________________________DOLLARS ($_____________), or, if less, the
aggregate unpaid amount of all “Swingline Loans” (as defined in the Credit
Agreement referred to below) from time to time made by the Lender to the
Borrower pursuant to Section 2.2 of the “Credit Agreement” (as defined below) on
or before the fifth Business Day after the making of each such Swingline Loan
and in any event on the “Revolving Credit Maturity Date” (as defined in the
Credit Agreement). Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to them in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Lender’s Swingline Loans from the date of such Swingline Loans until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America, to such account as the Agent may designate, in same day funds. At the
time of each payment or prepayment of principal of the Lender’s Swingline Loans,
the Lender shall make a notation on the Lender’s own books and records, in each
case specifying the amount of principal paid or prepaid with respect to such
Swingline Loans; provided that the failure of the Lender to make any such
recordation or notation shall not affect the Obligations of the Borrower
hereunder or under the Credit Agreement.

 

This Swingline Note is the “Swingline Note” referred to in, and is entitled to
the benefits of, the Credit Agreement dated as of October 24, 2012 (as amended,
restated, supplemented or modified from time to time, the “Credit Agreement”),
among the Borrower, the financial institutions from time to time parties thereto
as the Lenders (such financial institutions being herein referred to
collectively as the “Lenders”) and Wells Fargo Bank, National Association, as
one of the Lenders and as the contractual representative for the Lenders (the
“Agent”). The Credit Agreement, among other things, (i) provides for the making
of the Lender’s Swingline Loans in an amount not to exceed the outstanding
U.S. Dollar amount above mentioned, the indebtedness of the Borrower resulting
therefrom being evidenced by this Swingline Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

 

 


--------------------------------------------------------------------------------

 

 

The Borrower and all other parties liable or to become liable for all or any
part of this indebtedness, severally waive demand, presentment for payment,
notice of dishonor, protest, notice of protest, and notice of acceptance of this
Note by the Lender and expressly agree that this Note and any payment coming due
under it may be extended or otherwise modified from time to time without in any
way affecting their liability hereunder.

 

The Borrower expressly agrees that the Lender shall not be required first to
institute any suit or to exhaust its remedies against the Borrower or any other
person or party to become liable hereunder or against any collateral, in order
to enforce this Note; and expressly agrees that, notwithstanding the occurrence
of any of the foregoing, the Borrower shall be and remain, directly and
primarily liable for all Obligations.

 

Whenever in this Swingline Note reference is made to the Agent, the Lenders or
the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Swingline Note shall be binding upon and shall inure to the benefit of said
successors and assigns. Any of the Borrower’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession.

 

This Swingline Note shall be interpreted, and the rights and liabilities of the
parties hereto determined, in accordance with the laws (without regard to the
conflicts of law provisions) of the State of Illinois.

 

 

 

[Signature page follows.]

 

 

 


--------------------------------------------------------------------------------

 

 

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Andy L. Nemeth, Executive Vice President,

 

 

 

Secretary and Treasurer

 

 

 

 

Signature Page to Swingline Note

 